DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, last line, it is not clear exactly what “the outside” is referring to and how “the outside” is defined in terms of the furniture drive.
In claim 3, line 2, “preferably…” is considered indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  Note similar errors in claims 5, 6, 8, 10, 13, and 14.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6-14 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by EP ‘481 (EP 3401481A1).
Regarding claim 1, EP ‘481 shows a furniture drive (10) including a carrier (12) configured to be fixed within or to a sidewall of the furniture carcass, the carrier having a front face (21, fig. 3) and at least on longitudinal side (32) protruding substantially at a right angle from the front face; at least one pivotally supported actuating arm (14) for moving the movable furniture part, at least one fastening device (B, figs. 3-4) for fastening a furniture panel of the furniture carcass, the furniture panel (7) extending substantially horizontally in a mounted position; wherein the at least one fastening device includes at least one movably-supported locking element (33) for fastening the furniture panel, and the locking element is configured to be accessible for a manual or for a tool-assisted actuation from a longitudinal side of the carrier, the longitudinal side of the carrier facing towards the outside (fig. 4).
As to claim 2, the furniture drive includes at least one spring device (16) for applying a force to the actuating arm (14) and for driving the actuating arm.
As to claim 3, the at least one fastening device includes at least one opening (35) for passage of a fastening means for fixing the furniture panel (7).
As to claim 6, the furniture drive includes at least one second fastening device (40) configured to be fixed within or to the sidewall of the furniture carcass, wherein the second fastening device is configured as a bore for the passage of a fastening means.
As to claim 7, at least one mounting part (20) is provided, the at least one mounting portion having at least one third fastening device (37, fig. 12), and the mounting portion is configured to be fixed within or to the sidewall of the furniture carcass by the third fastening device.
As to claim 8, EP has a furniture carcass (2, fig. 1), at least one furniture part (3) movably-supported relative to the furniture carcass, and at least one furniture drive (10).  The movable furniture part is pivotally supported relative to the furniture carcass about a pivoting axis extending substantially horizontally in a mounted condition (see multiple axes shown in fig. 3).
As to claim 9, the furniture of EP includes a sidewall (4 or 5) extending substantially vertically, and at least one furniture panel (7) extending horizontally in the mounted condition, wherein the carrier (12) is fixed within or to the sidewall and the at least one fastening device is connected to the furniture pane (fig. 11).
As to claim 10, the furniture drive is at least partially received within the sidewall (figs, 9-11).
As to claim 11, the furniture drive is arranged in an uppermost region of the sidewall (fig. 1).
As to claim 12, the at least one fastening device is arranged in a region of the at least one longitudinal side of the carrier (32, figs. 3-4).
As to claim 13, the furniture drive is received substantially entirely within the recess (31) of the sidewall, wherein it is provided that the recess is configured to be open towards a front face and/or towards an upper side of the sidewall (figs. 9-11).
As to claim 14, the at least one actuating arm (14) is pivotally supported between a fully closed position (fig. 5) and a fully open position (fig. 7), wherein the actuating arm, in the fully closed position, is at least partially received within the sidewall of the furniture carcass (figs. 5-6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over EP ‘481 in view of applicant’s admitted prior art (AAPA) stated in the specification page 8, lines 12-21.
 EP discloses the invention as claimed but for the locking element including a rotatably-supported eccentric connector.  Instead, EP uses a screw (33) to lock the furniture panel (7) to the sidewall.  AAPA teaches that eccentric connector is known in the prior art, and the eccentric connector can pull the furniture parts against each other.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the locking element of EP with the known eccentric connector taught by AAPA so that the furniture panel and the sidewall can be pulled against each other to obtain a positive, stable contact.   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Example of the cited reference:
US 2015/0377269 A1 (Haemmerle) shows  furniture drive including a carrier, an actuating arm, at least one fastening device, each fastening device arranged in a through opening such that the carrier can be mounted to the right-hand side or the left-hand side.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK MAH whose telephone number is (571)272-7059. The examiner can normally be reached M-F 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUCK Y MAH/           Primary Examiner, Art Unit 3677                                                                                                                                                                                             	CM
December 12, 2022